496 P.2d 751 (1972)
Betty SWOGGER, Appellant,
v.
SUNRISE HOSPITAL, INC., Respondent.
No. 6662.
Supreme Court of Nevada.
May 4, 1972.
*752 Boyd, Leavitt & Freedman, Las Vegas, for appellant.
R. Ian Ross, Las Vegas, for respondent.

OPINION
PER CURIAM:
Sunrise Hospital brought an action against Betty Swogger to recover the reasonable value of hospital services furnished to her husband, Thomas Swogger, during his last illness. Thomas died leaving no community or separate property. The sole issue tendered to the district court, and now to us, is whether Betty's separate property is liable for the hospital debt incurred by her husband. This issue is presented in a context where the husband had not abandoned or deserted his wife, neither had secured a decree of separate maintenance, nor had the wife availed herself of the sole trader statute, NRS ch. 124. This opinion is limited accordingly.
As a general rule, the separate property of the wife is not liable for the debts of her husband, NRS 123.210, nor are her earnings so liable, NRS 123.040. An exception to that rule appears in NRS 123.110 which provides that "the wife must support the husband out of her separate property when he has no separate property and they have no community property and he, from infirmity, is not able or competent to support himself." This duty to support necessarily runs to the benefit of creditors who supply necessaries of life to the infirm, impecunious husband. Cf. NRS 123.090.[1]
Affirmed.
NOTES
[1]  Were Sunrise Hospital a public rather than a private hospital, there would be no question about its right to recover. See NRS 450.390(2) which provides: "Every such inhabitant or person who is not a pauper and every relative required by the laws of this state to support any such inhabitant or person who is a pauper shall pay to the governing head, or such officer as it shall designate, a reasonable compensation for occupancy, nursing, care, medicine and attendance, other than medical or surgical attendance, according to the rules and regulations prescribed by the governing head. If after demand by the governing head, or such officer as it may designate, such inhabitant, person or relative shall fail, refuse or neglect to pay such compensation, the same may be recovered in a suit at law brought by the governing head."